DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-8 & 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ruppersberg et al. (WIPO Pub No. WO 2014/117956).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the 
Regarding Claim 1, Ruppersberg et al. discloses an otoscope device (10, Figs. 1, 8-9, Pgs. 8-45) configured to be manipulated and used by a layperson, comprising: a portion (head portion 14, Pg. 48) configured to be introduced in an ear canal of a patient's outer ear (Figs. 8-9); and an electronic imaging unit (40, Fig. 10-14, Pg. 50) configured for capturing at least one image of the patient's outer ear (via color video camera 40.1, Figs. 10-14), wherein the otoscope device further comprises electronic and/or optic means comprising a logic unit (logic unit 44, Fig. 1, Pgs. 53-54), the electronic and/or optic means configured for locating an eardrum of the patient shown in the at least one image and locating and identifying objects within the ear canal depending on a specific intensity or ratio of blue spectral components with respect to an amount of spectral components having wavelengths longer than 480nm (Pg. 14, Line 10 - Pg. 21, Line 10; Pgs. 74-75, Claims 4-6).
Regarding Claim 3, Ruppersberg et al. discloses wherein the electronic and/or optic means are configured for determining spatially resolved spectral information with respect to specific sections of the patient's outer ear or of the at least one image (Pg. 14, Line 10 - Pg. 21, Line 10; Pg. 53, Line 4 – Pg. 54, Line 14).
Regarding Claim 4, Ruppersberg et al. discloses further comprising at least one source of radiation (light source/light guides 42 with LEDs 46, Pg. 50, Line 8 – Pg. 51, Line 6) configured for illuminating the patient's outer ear at defined intensities in defined spectral bands (Pg. 14, Line 10 - Pg. 21, Line 10; calibrating a spectral sensitivity of the 
Regarding Claim 6, Ruppersberg et al. discloses wherein the electronic and/or optic means (via logic unit 44) are configured for adjusting a spectral composition of radiation emitted by the at least one source of radiation (Pgs. 18-19 & 70).
Regarding Claim 7, Ruppersberg et al. discloses wherein the electronic and/or optic means are configured for calibration of a spectral composition of radiation emitted by the at least one source of radiation (Pg. 14, Line 10 - Pg. 21, Line 10; calibrating a spectral sensitivity of the electronic imaging unit and/or calibrating color and/or brightness of the at least one light source, Pg. 70), and for comparing a determined spectral composition of reflected radiation with the calibrated spectral composition of emitted radiation (Pgs. 69-70).
Regarding Claim 8, Ruppersberg et al. discloses wherein the electronic and/or optic means (via logic unit 44) are configured for adjusting the intensity of radiation of the at least one source of radiation (Pg. 14, Line 10 - Pg. 21, Line 10; calibrating a spectral sensitivity of the electronic imaging unit and/or calibrating color and/or brightness of the at least one light source, Pg. 70).
Regarding Claim 13, Ruppersberg et al. discloses an otoscope device (10, Figs. 1, 8-9, Pgs. 8-45) comprising a radiation sensing unit (infrared sensor unit, Pg. 7, Lines 13-15) configured for detecting radiation reflected by a patient's outer ear, wherein the otoscope device further comprises at least one source of radiation (light source/light guides 42 with LEDs 46, Pg. 50, Line 8 – Pg. 51, Line 6) configured for electronic adjustment of the spectrum of emitted radiation; and electronic and/or optic means .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppersberg et al. (WIPO Pub No. WO 2014/117956) in view of Sundberg et al. (WIPO Pub No. WO 2009/157825).
Regarding Claim 5, Ruppersberg et al. discloses the claimed invention as stated above in claim 4, except wherein the at least one source of radiation is configured for emitting blue light and/or UV radiation. Ruppersberg et al. discloses in Pgs. 16-17 that “The reflectivity of light may be evaluated with respect to reflectivity within e.g. the green or blue spectral range. Typical spectral wavelength maxima are 450 nm (blue light), 550 nm (green light), and 600 nm (red light) for a respective (color) channel. The electronic 
Sundberg et al. discloses an otoscope device (10, Figs. 1-5) comprising a light source (light source 20 including optical fibers, LEDs, photodetectors, Figs. 2 & 4) configured for illuminating the patient’s outer ear at defined intensities (Pg. 4, Line 12 - Pg. 5, Line 21; Pg. 6, Lines 20-30; Pg. 8, Lines 11-13 & 27-31; Pg. 9, Lines 1-10; Pg. 12, Lines 19-30), and wherein the light sources can be of various wavelengths, chosen to allow for separable distinction and quantification of the colors of the ear, to include blue light or broad spectrum light (Pg. 5, Lines 3-29; Pg. 6, Lines 20-30; Pg. 10, Lines 3-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the LEDs of the device of Ruppersberg et al. to emit blue light as taught by Sundberg et al. to allow for separable distinction and quantification of the colors of the ear upon illumination. 
Regarding Claim 10, Ruppersberg et al. discloses the claimed invention as stated above in claim 1, and further discloses at least one source of radiation (light source/light guides 42 with LEDs 46, Pg. 50, Line 8 – Pg. 51, Line 6). Ruppersberg et 
Sundberg et al. discloses an otoscope device (10, Figs. 1-5) comprising a light source (light source 20 including optical fibers, LEDs, photodetectors, Figs. 2 & 4) configured for illuminating the patient’s outer ear at defined intensities (Pg. 4, Line 12 - Pg. 5, Line 21; Pg. 6, Lines 20-30; Pg. 8, Lines 11-13 & 27-31; Pg. 9, Lines 1-10; Pg. 12, Lines 19-30), and wherein the light sources can be of various wavelengths, chosen to allow for separable distinction and quantification of the colors of the ear, to include blue light or broad spectrum light (Pg. 5, Lines 3-29; Pg. 6, Lines 20-30; Pg. 10, Lines 3-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the LEDs of the device of Ruppersberg et al. to emit broad spectrum light as taught by Sundberg et al. to allow for separable distinction and quantification of the colors of the ear upon illumination. 

Allowable Subject Matter
Claim 2 is allowed.
Claims 9, 11 & 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
In regards to Applicant’s arguments, filed 04/15/21, with respect to all claims rejected by Sundberg: The Applicant’s arguments have been fully considered and are moot in view of the new grounds of rejection based upon the newly amended claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775